Exhibit 10.16

 

SIXTH AMENDMENT TO CREDIT AGREEMENT AND

COMMITMENT INCREASE AGREEMENT

 

 

THIS SIXTH AMENDMENT TO CREDIT AGREEMENT AND COMMITMENT INCREASE AGREEMENT (this
“Sixth Amendment”) is dated and effective as of February 13, 2015 (the “Sixth
Amendment Effective Date”) by and among, WELLS FARGO BANK, NATIONAL ASSOCIATION,
as the Administrative Agent and a Lender (“Wells Fargo”), FIFTH THIRD BANK, as a
Lender (‘Fifth Third”), KEYBANK NATIONAL ASSOCIATION, as a Lender (“KeyBank”,
and collectively with Wells Fargo and Fifth Third, the “Lenders”), PATRICK
INDUSTRIES, INC., an Indiana corporation (“Borrower”), and ADORN HOLDINGS, INC.,
a Delaware corporation (“Guarantor”).

 

Recitals

 

A.     Borrower, Administrative Agent and Lenders are parties to that certain
Credit Agreement dated October 24, 2012 (as amended by that certain First
Amendment to Credit Agreement dated November 16, 2012, that certain Second
Amendment to Credit Agreement dated June 28, 2013, that certain Third Amendment
to Credit Agreement dated November 30, 2013, that certain Fourth Amendment to
Credit Agreement dated June 26, 2014, and that certain Fifth Amendment to Credit
Agreement and Lender Joinder Agreement dated November 7, 2014, the “Credit
Agreement”).

 

B.     Pursuant to Section 5.13 of the Credit Agreement, Borrower has requested
that Lenders and the Administrative Agent amend and modify the Credit Agreement
to increase the aggregate amount of the Revolving Credit Commitments by Twenty
Million Dollars ($20,000,000) to One Hundred Eighty Five Million Dollars
($185,000,000), among other things.

 

C.     Subject to the terms and conditions stated in this Sixth Amendment, the
parties are willing to modify and amend the Credit Agreement, as provided in
this Sixth Amendment.

 

Agreement

 

NOW, THEREFORE, in consideration of the premises, the mutual covenants and
agreements herein, and each act performed and to be performed hereunder,
Administrative Agent, Lenders, Borrower and Guarantor agree as follows:

 

1.     Definitions. Except as otherwise expressly stated in this Sixth
Amendment, all terms used in the Recitals and in this Sixth Amendment that are
defined in the Credit Agreement, and that are not otherwise defined herein,
shall have the same meanings in this Sixth Amendment as are ascribed to them in
the Credit Agreement.

 

2.     Increase Provisions. Effective as of the Sixth Amendment Effective Date
and until the Increased Amount Termination Date, Exhibit A attached hereto shall
reflect the total Revolving Credit Commitments for each of the respective
Lenders and such Lender’s Revolving Credit Commitment Percentage. Following the
Increased Amount Termination Date, Exhibit B attached hereto shall reflect the
total Revolving Credit Commitments for each of the respective Lenders and such
Lender’s Revolving Credit Commitment Percentage.

 

 
 

--------------------------------------------------------------------------------

 

 

3.     Amendments to Credit Agreement. The following amendments are made to the
Credit Agreement:

 

(a)     New Definitions. As of the Sixth Amendment Effective Date, the following
definitions are added to Section 1.1 of the Credit Agreement to read in their
entirety as follows:

 

“Increased Amount Termination Date” means May 31, 2015.

 

“Sixth Amendment” means that certain Sixth Amendment to Credit Agreement, dated
as of the Sixth Amendment Effective Date, by and among the Borrower, Guarantor
and the Lenders.

 

“Sixth Amendment Effective Date” means February 13, 2015.

 

(b)     Amended Definitions. As of the Sixth Amendment Effective Date, the
following definitions contained in Section 1.1 of the Credit Agreement are
amended, and as so amended, restated in their entirety as follows:

 

“Revolving Credit Commitment” means (a) as to any Revolving Credit Lender, the
obligation of such Revolving Credit Lender to make Revolving Credit Loans to the
account of the Borrower hereunder in an aggregate principal amount at any time
outstanding not to exceed the amount set forth opposite such Revolving Credit
Lender’s name on the Register, as such amount may be modified at any time or
from time to time pursuant to the terms hereof (including, without limitation,
Section 5.13) and (b) as to all Revolving Credit Lenders, the aggregate
commitment of all Revolving Credit Lenders to make Revolving Credit Loans, as
such amount may be modified at any time or from time to time pursuant to the
terms hereof (including, without limitation, Section 5.13). From the Sixth
Amendment Effective Date until the Increased Amount Termination Date, the
aggregate Revolving Credit Commitment of all the Revolving Credit Lenders shall
be $185,000,000. On the Increased Amount Termination Date, the aggregate
Revolving Credit Commitment of all the Revolving Credit Lenders shall
automatically be reduced to $165,000,000.

 

(c)     Amendment to Section 5.13. As of the Sixth Amendment Effective Date, the
introductory paragraph to subsection (a) to Section 5.13 of the Credit Agreement
is amended, and as so amended, restated in its entirety as follows:

 

“(a)     At any time after the Increased Amount Termination Date, the Borrower
may by written notice to the Administrative Agent elect to request the
establishment of one or more increases in the Revolving Credit Commitments (the
“Incremental Revolving Credit Commitments”) to make incremental revolving credit
loans (any such increases, the “Incremental Revolving Credit Increases”);
provided that (1) the total aggregate amount for all such Incremental Revolving
Credit Commitments shall not (as of any date of incurrence thereof) exceed
$20,000,000 and (2) the total aggregate amount for each Incremental Revolving
Credit Commitment (and the Incremental Revolving Credit Increases made
thereunder) shall not be less than a minimum principal amount of $5,000,000 or,
if less, the remaining amount permitted pursuant to the foregoing clause (1).
Each such notice shall specify the date (each, an “Increased Amount Date”) on
which the Borrower proposes that any Incremental Revolving Credit Commitment
shall be effective, which shall be a date not less than ten (10) Business Days
after the date on which such notice is delivered to Administrative Agent. The
Borrower may invite any Lender, any Affiliate of any Lender and/or any Approved
Fund, and/or any other Person reasonably satisfactory to the Administrative
Agent, to provide an Incremental Revolving Credit Commitment (any such Person,
an “Incremental Lender”). Any Lender or any Incremental Lender offered or
approached to provide all or a portion of any Incremental Revolving Credit
Commitment may elect or decline, in its sole discretion, to provide such
Incremental Revolving Credit Commitment. Any Incremental Revolving Credit
Commitment shall become effective as of such Increased Amount Date; provided
that:”

 

 
2

--------------------------------------------------------------------------------

 

 

4.     Representations of Borrower.  Borrower represents and warrants to Lenders
and Administrative Agent as follows:

 

(a)  The execution, delivery and performance of this Sixth Amendment and all
agreements and documents delivered pursuant hereto by Borrower have been duly
authorized by all necessary corporate action and do not and will not violate any
provision of any law, rule, regulation, order, judgment, injunction, or writ
presently in effect applying to Borrower, or its articles of incorporation or
bylaws, as applicable, or result in a breach of or constitute a default under
any material agreement, lease or instrument to which Borrower is a party or by
which Borrower or any of its properties may be bound or affected; (ii) no
authorization, consent, approval, license, exemption or filing of a registration
with any court or governmental department, agency or instrumentality is or will
be necessary to the valid execution, delivery or performance by Borrower of this
Sixth Amendment and all agreements and documents delivered pursuant hereto; and
(iii) this Sixth Amendment and all agreements and documents delivered pursuant
hereto by Borrower are the legal, valid and binding obligations of Borrower, as
a signatory thereto, and enforceable against Borrower in accordance with the
terms thereof.

 

(b) After giving effect to the amendments contained in this Sixth Amendment, the
representations and warranties contained in Article VII of the Credit Agreement
are true and correct in all material respects on and as of the Sixth Amendment
Effective Date with the same force and effect as if made on and as of the Sixth
Amendment Effective Date, except that the representation in Section 7.15 of the
Credit Agreement shall be deemed to refer to the financial statements of
Borrower most recently delivered to Lenders and Administrative Agent prior to
the Sixth Amendment Effective Date. 

 

 
3

--------------------------------------------------------------------------------

 

 

(c) No Event of Default or, to the knowledge of Borrower, Default shall have
occurred and be continuing under the Credit Agreement as of the Sixth Amendment
Effective Date.

 

(d) No Default or Event of Default shall be caused by, and Borrower will be in
compliance on a Pro Forma Basis with the financial covenants set forth in
Section 9.15 of the Credit Agreement both before and after giving effect to, (1)
the Incremental Revolving Credit Commitment contemplated herein, and (2) the
making of any Incremental Revolving Credit Increase pursuant hereto.

 

5.     Consent and Representations of Guarantor. Guarantor represents and
warrants to Lenders and Administrative Agent as follows:

 

(a)     Guarantor, by Guarantor’s execution of this Sixth Amendment, expressly
consents to the execution, delivery and performance by Borrower, Lenders and
Administrative Agent of this Sixth Amendment and all agreements, instruments and
documents delivered pursuant hereto, and agrees that neither the provisions of
this Sixth Amendment nor any action taken or not taken in accordance with the
terms of the this Sixth Amendment shall constitute a termination,
extinguishment, release, or discharge of any of its obligations under the
Guaranty, dated as of October 24, 2012, executed by Guarantor in favor of
Lenders and Administrative Agent (as the same has been and may hereafter be
amended and/or restated from time to time and at any time, the “Guaranty”),
guaranteeing to Lenders and Administrative Agent the payment of the Guaranteed
Obligations (as such term is defined in the Guaranty) when due or provide a
defense, set off, or counterclaim to it with respect to any Guarantor’s
obligations under the Guaranty or any other Loan Documents. Guarantor affirms to
Lenders and Administrative Agent that the Guaranty is in full force and effect,
is a valid and binding obligation of Guarantor and continues to secure and
support the Guaranteed Obligations.

 

(b)     The execution, delivery and performance of this Sixth Amendment and all
agreements and documents delivered pursuant hereto by Guarantor have been duly
authorized by all necessary corporate action and do not and will not violate any
provision of any law, rule, regulation, order, judgment, injunction, or writ
presently in effect applying to Guarantor, or its articles of incorporation or
bylaws, as applicable, or result in a breach of or constitute a default under
any material agreement, lease or instrument to which Guarantor is a party or by
which Guarantor or any of its properties may be bound or affected; (ii) no
authorization, consent, approval, license, exemption or filing of a registration
with any court or governmental department, agency or instrumentality is or will
be necessary to the valid execution, delivery or performance by Guarantor of
this Sixth Amendment and all agreements and documents delivered pursuant hereto;
and (iii) this Sixth Amendment and all agreements and documents delivered
pursuant hereto by Guarantor are the legal, valid and binding obligations of
Guarantor, as a signatory thereto, and enforceable against Guarantor in
accordance with the terms thereof.

 

(c)     The request for and the grant of the confirmations, consents and waivers
given herein shall not establish a course of conduct or dealing among Lenders,
Administrative Agent and Guarantor and shall not impose any obligation on the
Lenders or Administrative Agent to consult with, notify or obtain the consent of
the Guarantor in the future if the financial accommodations provided to the
Borrower should be revised, amended or increased.

 

 
4

--------------------------------------------------------------------------------

 

 

6.     Conditions.  The obligation of Lenders and Administrative Agent to
execute and to perform this Sixth Amendment shall be subject to full
satisfaction of the following conditions precedent on or before the Sixth
Amendment Effective Date:

 

(a)     There shall exist no Event of Default or, to the knowledge of Borrower,
Default.

 

(b)     All liens in favor of Lenders shall be in full force and effect with the
required priority.

 

(c)     This Sixth Amendment shall have been duly executed and delivered by
Borrower and Guarantor to Lenders and Administrative Agent.

 

(d)     The Amended and Restated Revolving Credit Note, effective as of even
date herewith, in favor of Wells Fargo in the original principal amount of
$95,303,030.30 shall have been duly executed and delivered by Borrower to
Lenders and Administrative Agent.

 

(e)     The Amended and Restated Revolving Credit Note, effective as of even
date herewith, in favor of Fifth Third in the original principal amount of
$44,848,484.85 shall have been duly executed and delivered by Borrower to
Lenders and Administrative Agent.

 

(f)     The Amended and Restated Revolving Credit Note, effective as of even
date herewith, in favor of KeyBank in the original principal amount of
$44,848,484.85 shall have been duly executed and delivered by Borrower to
Lenders and Administrative Agent.

 

(g)     Copies of such corporate documents or resolutions of Borrower or
Guarantor as Administrative Agent or Lenders may request evidencing necessary
corporate action by Borrower or Guarantor with respect to this Sixth Amendment
and all other agreements or documents delivered pursuant hereto as any Lender or
Administrative Agent may request.

 

7.     Fees. Borrower shall promptly pay all costs and expenses incurred by
Lenders and Administrative Agent in connection with the negotiation, preparation
and closing of this Sixth Amendment and the other documents and agreements
delivered pursuant hereto, including the reasonable and documented fees and
out-of-pocket expenses of Faegre Baker Daniels LLP, special counsel to
Administrative Agent.

 

8.     Waiver of Defenses and Claims. In consideration of the financial
accommodations provided to Borrower by Lenders as contemplated by this Sixth
Amendment, Borrower and Guarantor, jointly and severally, hereby waive, release,
and forever discharge Lenders and Administrative Agent from and against any and
all rights, claims or causes of actions of Borrower or Guarantor against Lenders
or Administrative Agent arising from any Lender’s or Administrative Agent’s
actions or inactions with respect to the Loan Documents or any security
interest, lien or collateral in connection therewith as well as any and all
rights of set off, defenses, claims, causes of action and any other bar to the
enforcement of the Loan Documents which exist as of the Sixth Amendment
Effective Date.

 

 
5

--------------------------------------------------------------------------------

 

 

9.     Binding on Successors and Assigns. All of the terms and provisions of
this Sixth Amendment shall be binding upon and inure to the benefit of the
parties hereto, their respective successors, assigns and legal representatives.

 

10.     Governing Law/Entire Agreement/Survival/Miscellaneous. This Sixth
Amendment is a contract made under, and shall be governed by and construed in
accordance with, the laws of the State of Illinois applicable to contracts made
and to be performed entirely within such state and without giving effect to the
choice or conflicts of laws principles of any other jurisdiction. This Sixth
Amendment constitutes and expresses the entire understanding between the parties
with respect to the subject matter hereof, and supersedes all prior agreements
and understandings, commitments, inducements or conditions, whether expressed or
implied, oral or written. All covenants, agreements, undertakings,
representations and warranties made in this Sixth Amendment shall survive the
execution and delivery of this Sixth Amendment, and shall not be affected by any
investigation made by any person. The Credit Agreement, as amended hereby,
remains in full force and effect in accordance with its terms and provisions.

 

11.     Amendment of Other Loan Documents. All references to the Credit
Agreement in the other Loan Documents shall mean the Credit Agreement, as
modified and amended by this Sixth Amendment and as it may be further amended,
modified, extended, renewed, supplemented and/or restated from time to time and
at any time. The other Loan Documents are hereby modified and amended to the
extent necessary to conform them to, or to cause them to accurately reflect, the
terms of the Credit Agreement, as modified by this Sixth Amendment. Except as
otherwise expressly provided herein, all of the terms and provisions of the
Credit Agreement and the other Loan Documents, as modified and amended by this
Sixth Amendment, remain in full force and effect, and fully binding on the
parties thereto and their respective successors and assigns.

 

12.     Further Assurances. The parties shall duly execute and deliver, or cause
to be executed and delivered, such further instruments and perform or cause to
be performed such further acts as may be necessary or proper in the reasonable
opinion of any other party to carry out the provisions and purposes of this
Sixth Amendment.

 

13.     Counterparts. This Sixth Amendment may be executed in two or more
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute but one agreement. In the event any party
executes and delivers this Sixth Amendment via facsimile or e-mail, such party
hereby agrees that for the purposes of enforcement and all applicable statutes,
laws and rules, including, without limitation, the Uniform Commercial Code,
rules of evidence and statutes of fraud: (i) the facsimile or e-mail signature
of such party shall constitute a binding signature of such party as a symbol and
mark executed and adopted by such party with a present intention to authenticate
this Sixth Amendment; (ii) the facsimile or e-mail of this Sixth Amendment shall
constitute a writing signed by such party; and (iii) the facsimile or e-mail of
this Sixth Amendment shall constitute an original of and best evidence of this
Sixth Amendment.

 

[Signatures on following page]

 

 
6

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Sixth Amendment to be
duly executed and delivered by their respective authorized signatories.

 

 

PATRICK INDUSTRIES, INC., as Borrower

 

 

By: /s/ Andy L. Nemeth          

       Andy L. Nemeth, Executive Vice President-

       Finance, Chief Financial Officer, Secretary and

       Treasurer

 

 

ADORN HOLDINGS, INC., as Guarantor

 

 

By: /s/ Andy L. Nemeth          

        Andy L. Nemeth, Secretary and Treasurer

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent and a Lender

 

 

By: /s/ David W. O’Neal

         David W. O’Neal, Senior Vice President

 

 

 

FIFTH THIRD BANK, as a Lender

 

 

By: /s/ Craig Ellis

        Craig Ellis, Vice President

 

 

KEYBANK NATIONAL ASSOCIATION, as a Lender

 

 

By: /s/ Geoffrey R. Henry

         Geoffrey R. Henry, Vice President

 

 

Signature Page to Sixth Amendment to Credit Agreement

 

 
 

--------------------------------------------------------------------------------

 

 

Exhibit A

COMMITMENTS AND ADDRESSES

 

Name

Commitment

Amounts

Notice Address

Wells Fargo Bank,

National Association, as

Administrative Agent

N/A

Wells Fargo Bank, National Association

MAC N2774-160

300 N. Meridian St., Suite 1600

Indianapolis, IN 46204

Attention: David O’Neal

Facsimile: (317) 977-1118

E-mail: david.w.oneal@wellsfargo.com

Wells Fargo Bank,

National Association, as a

Lender

Revolving Credit

Commitment:

$95,303,030.30

 

Revolving Credit

Commitment

Percentage:

51.52%

 

Wells Fargo Bank, National Association

MAC N2774-160

300 N. Meridian St., Suite 1600

Indianapolis, IN 46204

Attention: David O’Neal

Facsimile: (317) 977-1118

E-mail: david.w.oneal@wellsfargo.com

Fifth Third Bank, as a

Lender

Revolving Credit

Commitment:

$44,848,484.85

 

Revolving Credit

Commitment

Percentage:

24.24%

 

See address set forth on the Register (as such

term is defined in the Credit Agreement)

KeyBank National

Association, as a Lender

Revolving Credit

Commitment:

$44,848,484.85

 

Revolving Credit

Commitment

Percentage:

24.24%

 

KeyBank National Association

101 S. Main Street

Elkhart, IN 46516

Attention: Geoffrey R. Henry

Facsimile: (574) 295-2703

E-mail: geoffrey_henry@keybank.com

 

 

 
7

--------------------------------------------------------------------------------

 

 

Exhibit B

COMMITMENTS AND ADDRESSES

 

Name

Commitment

Amounts

Notice Address

Wells Fargo Bank,

National Association, as

Administrative Agent

N/A

Wells Fargo Bank, National Association

MAC N2774-160

300 N. Meridian St., Suite 1600

Indianapolis, IN 46204

Attention: David O’Neal

Facsimile: (317) 977-1118

E-mail: david.w.oneal@wellsfargo.com

Wells Fargo Bank,

National Association, as a

Lender

Revolving Credit

Commitment:

$85,000,000.00

 

Revolving Credit

Commitment

Percentage:

51.52%

 

Wells Fargo Bank, National Association

MAC N2774-160

300 N. Meridian St., Suite 1600

Indianapolis, IN 46204

Attention: David O’Neal

Facsimile: (317) 977-1118

E-mail: david.w.oneal@wellsfargo.com

Fifth Third Bank, as a

Lender

Revolving Credit

Commitment:

$40,000,000.00

 

Revolving Credit

Commitment

Percentage:

24.24%

 

See address set forth on the Register (as such

term is defined in the Credit Agreement)

KeyBank National

Association, as a Lender

Revolving Credit

Commitment:

$40,000,000.00

 

Revolving Credit

Commitment

Percentage:

24.24%

 

KeyBank National Association

101 S. Main Street

Elkhart, IN 46516

Attention: Geoffrey R. Henry

Facsimile: (574) 295-2703

E-mail: geoffrey_henry@keybank.com

 

 